
	

113 HR 609 IH: End Big Oil Tax Subsidies Act of 2013
U.S. House of Representatives
2013-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 609
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2013
			Mr. Blumenauer (for
			 himself, Mr. Markey,
			 Ms. Schakowsky,
			 Mr. Conyers,
			 Ms. Pingree of Maine,
			 Ms. Norton,
			 Ms. McCollum,
			 Mr. DeFazio,
			 Ms. Slaughter,
			 Mr. Nadler,
			 Ms. DeLauro,
			 Mr. Moran,
			 Mr. Grijalva,
			 Mr. Polis,
			 Ms. Tsongas,
			 Mr. Langevin,
			 Ms. Lee of California,
			 Mr. Quigley,
			 Mr. Cicilline,
			 Ms. Speier,
			 Mr. Van Hollen,
			 Mr. McGovern,
			 Mr. Welch,
			 Mr. Connolly,
			 Mr. Honda,
			 Mrs. Capps, and
			 Mr. Waxman) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal
		  fossil fuel subsidies for large oil companies.
	
	
		1.Short titleThis Act may be cited as the
			 End Big Oil Tax Subsidies Act of
			 2013.
		2.Amortization of
			 geological and geophysical expenditures
			(a)In
			 generalSubparagraph (A) of
			 section 167(h)(5) of the Internal Revenue Code of 1986 is amended by striking
			 major integrated oil company and inserting covered large
			 oil company.
			(b)Covered large
			 oil companyParagraph (5) of section 167(h) of such Act is
			 amended by redesignating subparagraph (B) as subparagraph (C) and by inserting
			 after subparagraph (A) the following new subparagraph:
				
					(B)Covered large
				oil companyFor purposes of
				this paragraph, the term covered large oil company means a
				taxpayer which—
						(i)is
				a major integrated oil company, or
						(ii)has gross
				receipts in excess of $50,000,000 for the taxable year.
						For
				purposes of clause (ii), all persons treated as a single employer under
				subsections (a) and (b) of section 52 shall be treated as 1
				person..
			(c)Conforming
			 amendmentThe heading for paragraph (5) of section 167(h) of such
			 Code is amended by inserting and other large taxpayers.
			(d)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after December 31, 2013.
			3.Producing oil and
			 gas from marginal wells
			(a)In
			 generalSection 45I of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(e)Exception for
				taxpayer who is not small, independent oil and gas company
						(1)In
				generalSubsection (a) shall
				not apply to any taxpayer which is not a small, independent oil and gas company
				for the taxable year.
						(2)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
						.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to credits determined for taxable years beginning
			 after December 31, 2013.
			4.Enhanced oil
			 recovery credit
			(a)In
			 generalSection 43 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(f)Exception for
				taxpayer who is not small, independent oil and gas company
						(1)In
				generalSubsection (a) shall
				not apply to any taxpayer which is not a small, independent oil and gas company
				for the taxable year.
						(2)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2013.
			5.Intangible
			 drilling and development costs in the case of oil and gas wells
			(a)In
			 generalSubsection (c) of
			 section 263 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new sentence: This subsection shall not apply to
			 amounts paid or incurred by a taxpayer in any taxable year in which such
			 taxpayer is not a small, independent oil and gas company, determined by deeming
			 all persons treated as a single employer under subsections (a) and (b) of
			 section 52 as 1 person..
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred in taxable years beginning
			 after December 31, 2013.
			6.Percentage
			 depletion
			(a)In
			 generalSection 613A of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(f)Exception for
				taxpayer who is not small, independent oil and gas company
						(1)In
				generalThis section and
				section 611 shall not apply to any taxpayer which is not a small, independent
				oil and gas company for the taxable year.
						(2)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
						.
			(b)Conforming
			 amendmentSection 613A(c)(1) of such Code is amended by striking
			 subsection (d) and inserting subsections (d) and
			 (f).
			(c)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2013.
			7.Tertiary
			 injectants
			(a)In
			 generalSection 193 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(d)Exception for
				taxpayer who is not small, independent oil and gas company
						(1)In
				generalSubsection (a) shall
				not apply to any taxpayer which is not a small, independent oil and gas company
				for the taxable year.
						(2)Exception for
				qualified carbon dioxide disposed in secure geological
				storageParagraph (1) shall not apply in the case of any
				qualified tertiary injectant expense paid or incurred for any tertiary
				injectant that is qualified carbon dioxide (as defined in section 45Q(b)) which
				is disposed of by the taxpayer in secure geological storage (as defined by
				section 45Q(d)).
						(3)Aggregation
				ruleFor purposes of
				paragraph (1), all persons treated as a single employer under subsections (a)
				and (b) of section 52 shall be treated as 1
				person.
						.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to expenses incurred after December 31, 2013.
			8.Passive activity
			 losses and credits limited
			(a)In
			 generalParagraph (3) of
			 section 469(c) of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:
				
					(C)Exception for
				taxpayer who is not small, independent oil and gas company
						(i)In
				generalSubparagraph (A)
				shall not apply to any taxpayer which is not a small, independent oil and gas
				company for the taxable year.
						(ii)Aggregation
				ruleFor purposes of clause
				(i), all persons treated as a single employer under subsections (a) and (b) of
				section 52 shall be treated as 1
				person.
						.
			9.Income
			 attributable to domestic production activities
			(a)In
			 generalSection 199 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(e)Exception for
				taxpayer who is not small, independent oil and gas companySubsection (a) shall not apply to the
				income derived from the production, transportation, or distribution of oil,
				natural gas, or any primary product (within the meaning of subsection (d)(9))
				thereof by any taxpayer which for the taxable year is an oil and gas company
				which is not a small, independent oil and gas
				company.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2013.
			10.Prohibition on using
			 last-in, first-out accounting for major integrated oil companies
			(a)In
			 generalSection 472 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					(h)Major integrated
				oil companiesNotwithstanding
				any other provision of this section, a major integrated oil company (as defined
				in section 167(h)) may not use the method provided in subsection (b) in
				inventorying of any
				goods.
					.
			(b)Effective date
			 and special rule
				(1)In
			 generalThe amendment made by subsection (a) shall apply to
			 taxable years beginning after December 31, 2013.
				(2)Change in method
			 of accountingIn the case of
			 any taxpayer required by the amendment made by this section to change its
			 method of accounting for its first taxable year beginning after the date of the
			 enactment of this Act—
					(A)such change shall
			 be treated as initiated by the taxpayer,
					(B)such change shall
			 be treated as made with the consent of the Secretary of the Treasury,
			 and
					(C)the net amount of
			 the adjustments required to be taken into account by the taxpayer under section
			 481 of the Internal Revenue Code of 1986 shall be taken into account ratably
			 over a period (not greater than 8 taxable years) beginning with such first
			 taxable year.
					11.Modifications of
			 foreign tax credit rules applicable to dual capacity taxpayers
			(a)In
			 generalSection 901 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (n) as subsection (o) and by inserting
			 after subsection (m) the following new subsection:
				
					(n)Special rules
				relating to dual capacity taxpayers
						(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer to a foreign country or
				possession of the United States for any period with respect to combined foreign
				oil and gas income (as defined in section 907(b)(1)) shall not be considered a
				tax to the extent such amount exceeds the amount (determined in accordance with
				regulations) which would have been required to be paid if the taxpayer were not
				a dual capacity taxpayer.
						(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
							(A)is subject to a
				levy of such country or possession, and
							(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or
				possession.
							.
			(b)Effective
			 date
				(1)In
			 generalThe amendments made by this section shall apply to taxes
			 paid or accrued in taxable years beginning after December 31, 2013.
				(2)Contrary treaty
			 obligations upheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
				
